Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated December 19, 2019, claims 33-52 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed May 4, 2020 have been considered.


Claim Objections

 	Claims 47 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 33-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. [US Patent Application # 20140077391].
With respect to claim 33, Kikuchi et al. disclose a memory component for a System-on-Chip (SoC) structure [figs. 4-7; pars. 0075-0086], comprising: a memory array [MC1-4]; and a logic portion [LC – par. 0075] to interact with the memory array and the SoC structure [the interaction between the logic portion, the memory array and the SoC structure is inherent], wherein a memory component [this maybe a cell, decoder, or driver within the chip MC1-4] of the memory array is a structurally independent semiconductor device coupled to and partially overlapping the SoC structure [SoC].
With respect to claim 34, Kikuchi et al. disclose the SoC structure and the overlapping memory component are coupled through connection pillars interconnecting corresponding pads of the SoC structure and the memory component.  2f’s – see fig. 4.
With respect to claim 35, Kikuchi et al. disclose the SoC structure and the overlapping memory component are coupled through Flip Chip technology.  See par. 0170.
With respect to claim 36, Kikuchi et al. disclose the SoC structure and the overlapping memory component are coupled in a face-to-face manner.  The memory cells of one chip that is facing down will be face to face with the board.  See fig. 4.
With respect to claim 37, Kikuchi et al. disclose an overlapping area of the memory component is larger than a semiconductor area of the SoC structure dedicated to interconnections within the memory component.  See Abstract.  In the cited section, Yasushi et al. indicated that the memory chips are largest.
With respect to claim 38, Kikuchi et al. disclose a plurality of interconnecting pads realized on the surface of the memory component.  This can be interpreted as be electrodes.  See fig. 4.
With respect to claim 39, Kikuchi et al. disclose a layout of the interconnecting pads corresponds to a layout of corresponding and aligned interconnecting pads realized in the SoC structure.  See fig. 4.
.

Claim(s) 41-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. [US Patent Application # 20140077391].
With respect to claim 41, Kikuchi et al. disclose a memory device [figs. 4-7; pars. 0075-0086], comprising: a memory array [MC1-4]; a logic portion [this could be decoders, drivers or controller within the MCs] of the memory array for interacting with a System-on-Chip (SoC) structure [the interaction between the logic portion and the SoC structure is inherent]; a plurality of interconnection pads located on a surface of the memory device [this may be the electrodes – pars. 0075-0086], and a circuit logic [LC – par. 0075] integrated in the memory device for communicating with the SoC structure though a communication channel [this is an inherent structure within a memory device – pars. 0075-0086 and fig. 4].
With respect to claim 42, Kikuchi et al. disclose the surface of the memory device is flipped over so that its top side faces down and is aligned pads-to-pads with corresponding matching pads of the SoC structure.  See par. 0170.
With respect to claim 43, Kikuchi et al. disclose the interconnection pads of the memory device are coupled to the corresponding matching pads of the SoC structure with pillars, bumping balls, in flip-chip technology, or in a face-to-face manner.  See par. 0170.
With respect to claim 44, Kikuchi et al. disclose the coupling between the SoC structure and the memory device includes interconnecting the respective pads or using pin terminals that are faced toward one another in a coupled structure that keeps the pads aligned, or both.  See par. 0170.  It is noted that electrodes may be interpreted as being pads.
With respect to claim 45, Kikuchi et al. disclose the memory device is a structurally independent upper layer supported by a SoC structure.  See pars. 0075-0085 and 0256.  Kikuchi et al. indicated that each chip is structurally independent.
 an overlapping area of the memory device is larger than a semiconductor area of the SoC structure dedicated to the plurality of interconnection pads of the memory device.  See fig. 4.

Claim(s) 49-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer et al. [US Patent Application # 20170315944].
With respect to claim 49, Mayer et al. disclose an integrated semiconductor device [fig. 2], comprising: a System-on-Chip (SoC) structure and an overlapping memory device [121 and 101] both including interconnection pads [electrodes] and coupled in a face-to-face manner with corresponding interconnection pads [par. 0037]; and an array of non-volatile memory cells structured in sub-arrays connected to the SoC structure in a Direct Memory Access configuration [pars. 0049]. 
With respect to claim 50, Mayer et al. disclose the coupling between the SoC structure and the overlapping memory device is obtained through connection pillars interconnecting corresponding pads of the SoC structure and the overlapping memory device.  See pars. 0035 and 0037. 
With respect to claim 51, Mayer et al. disclose the SoC structure and the overlapping memory device are coupled through Flip Chip technology.  See par. 0038. 
With respect to claim 52, Mayer et al. disclose an area of the memory device that overlaps the SoC structure is larger than a semiconductor area of the SoC structure dedicated to interconnections with the memory device.  See fig. 2.

Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
47, a Modify Finite State Machine or a RISC logic portion to handle a memory interface communication with the associated SoC.
-with respect to claim 48, sense amplifiers to read the memory array connected to the SoC structure in a Direct Memory Access configuration.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        November 3, 2021